DETAILED ACTION

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/13/2022 has been entered. An action on the RCE follows. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's amendments filed on 05/26/2022. Claims 1, 2, 4, and 9-11 are pending for this examination.



Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application is about applying and testing firmware update of ECUs in a vehicle. For the process both the current version and the updated version of the firmware is saved. The updated version is applied to an ECU and operation of the updated firmware is tested. In case of failure of the updated version, the current version is restored. In the examiner’s opinion, the invention is known in the art. Applicant is welcome to set up an interview to discuss possible next step for the application.

Analogous art

In broad interpretation, instant application is about software or firmware upgrade/rollback of ECUs. Prior arts which teach these technologies are considered to be analogous art to the instant application.


Acknowledgement

Claims 1, 9, 10 and 11 have been canceled.


Response to Amendment/Arguments
Arguments are moot in light of the new ground of rejection, which relies upon prior art made of record Nakamura (Pub. No.: US 2019/0193653). Accordingly, this action has been made non-final.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 9-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kito et al. (hereinafter Kito, Publication No.: US 2017 /0139778) in view of Ujiie (hereinafter Ujiie, Publication No.: US 2017/0192770) in view of Nakamura (Pub. No.: US 2019/0193653) and further in view of Daum et al. (hereinafter Daum, Pub. No.: US 2019/0050220).


As per claim 1, (currently amended) Kito teaches,
A program update system comprising: 

a vehicle including a first electronic device and a second electronic device; and (Kito Fig. 2 first electronic device is ECUs [24] and second electronic device is the relay apparatus [26]). 

a program transmission device configured to communicate with the vehicle and transmit a program for the first electronic device to the vehicle, (Here program transmission device is the Provision Apparatus [Fig. 2 box 20], ECU is the first electronic device and relay apparatus is the second electronic device. Kito recites in [0059] “The acquisition unit 30 receives, for example, current FW data and new FW data from the provision apparatus 20. The update unit 32 transmits, to the electronic control unit 24, the new FW data received from the provision apparatus 20, thereby causing the electronic control unit 24 to update the current FW data with the new FW data.” This shows that FW data is received from the program transmission device [box 20] and communicated with the vehicle [box 22]. Please note that both the Relay apparatus and the ECUs are part of the vehicle. Here new FW data is for the ECUs [first electronic device] and the current FW data is for the relay apparatus [second electronic device] for saving for future use.) 

wherein the second electronic device is configured to store data received from the program transmission device, (Fig. 2 box 38 is the temporary storage unit for storing data received from the program transmission device [box 20].) 


the second electronic device is configured to communicate with the program transmission device and the first electronic device, and (Kito Fig. 1 shows Relay Apparatus communicates with the Provision Apparatus and ECUs.) 

has a sufficient storage area to simultaneously store the current program and the update program, (Kito recites in [0060] second sentence from the bottom, “The temporary storage unit 38 stores therein pieces of acquired information each including current EW data and new FW data that are received by the acquisition unit 30.” This shows that the Relay Apparatus has sufficient storage for both versions of FW.)
the program transmission device is configured to transmit, upon receiving a request from the vehicle, (Kito recites in [0246] “The request transmitting unit 52 transmits, to the provision apparatus 20, an acquisition request containing a request identifier, ECUID, EWID, and version specifying information.” Please note that transmission unit 52 is part of the vehicle.) 

the program transmission device is configured to transmit, …. first data representing the update program and second data representing the current program to the vehicle, (Kito Fig. 17 step S14 shows checking the received current version and step S15 shows checking the received new version of FW.) 

the second electronic device is configured to store the first data and the second data, upon receiving the first data and the second data, (Kito Fig. 17 step S16 shows storing data into temporary storage.) 

the second electronic device is configured to execute an update process of changing a program stored in the first electronic device from the current program to the update program based on the first data stored in the second electronic device, and (Kito recites in [0059] starting at line 8, “The update unit 32 transmits, to the electronic control unit 24, the new FW data received from the provision apparatus 20, thereby causing the electronic control unit 24 to update the current FW data with the new FW data.”)
Kito teaches firmware update for ECUs of a vehicle and rolling back of firmware in case of update failure. Kito does not explicitly mention “the first electronic device does not have a sufficient storage area to simultaneously store a current program that is a current version of a program to be executed by the first electronic device and an update program that is an updated version of the current program,”. However, in analogous art of ECU firmware update Ujiie teaches, 

the first electronic device does not have a sufficient storage area to simultaneously store a current program that is a current version of a program to be executed by the first electronic device and an update program that is an updated version of the current program, (Ujiie recites in [0045] “A configuration is also possible in which the first process is a process of saving pre-update firmware held by the first electronic controller. Consequently, during a firmware update, even if an ECU is unable to save the pre-update firmware because of insufficient memory or the like, the process of saving the pre-update firmware is executed by proxy, thereby enabling restoration of the pre-update firmware if the firmware update fails.” This shows ECU does not have sufficient storage area.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of ECU firmware update of Kito by incorporating the teaching “the first electronic device does not have a sufficient storage area to simultaneously store a current program that is a current version of a program to be executed by the first electronic device and an update program that is an updated version of the current program” of Ujiie. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Ujiie because ECUs are small devices with limited memory.

Kito and Ujiie teach firmware update for ECUs of a vehicle and rolling back of firmware in case of update failure. They not explicitly mention “the second electronic device is configured to delete the first data stored in the second electronic device after execution of the update process,” However, in analogous art of ECU firmware update Nakamura teaches, 

the second electronic device is configured to delete the first data stored in the second electronic device after execution of the update process, (Here the second device is the storage device where update data is stored and first data is the update data. This limitation teaches that after completion of the update process the stored update file is deleted from the storage device. Nakamura Fig. 14 step S72 shows deleting update data from storage after completion of the update process.)  

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of ECU firmware update of Kito and Ujiie by incorporating the teaching “the second electronic device is configured to delete the first data stored in the second electronic device after execution of the update process,” of Nakamura. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Nakamura to delete update data once update process is complete because ECU devices are small with limited memory capacity. 


Kito, Ujiie and Nakamura teach firmware update for ECUs of a vehicle and rolling back of firmware in case of update failure. They not explicitly mention “the second electronic device is configured to execute, after the update process, a restoration process for restoring the program stored in the first electronic device to the current program based on a user's instruction, using the second data stored in the second electronic    20device.” However, in analogous art of ECU firmware update Daum teaches, 
the second electronic device is configured to execute, after the update process, a restoration process for restoring the program stored in the first electronic device to the current program based on a user's instruction, using the second data stored in the second electronic    20device. (Daum recites in [0044] “With further regard to version control, an embodiment of the system may maintain version control for software versions that may be allowed for equipment (by type, configuration, and user, and the like). A user may revert back to an earlier version of software, and may delete any existing orders or requests for future software updates that may be no longer wanted.” Fig. 6 box 610 shows “data Hub”. This is the second electronic device which stores the second data.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of ECU firmware update of Kito, Ujiie and Nakamura by incorporating the teaching “the second electronic device is configured to execute, after the update process, a restoration process for restoring the program stored in the first electronic device to the current program based on a user's instruction, using the second data stored in the second electronic    20device” of Daum. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Daum for a user to request rolling back an update in case the update causes any issue.

As per claim 4, (Previously presented) Kito teaches, 
wherein the second electronic device is configured to delete the current program stored in the second electronic device after power of the vehicle is turned on and then turned off at least once, after execution of the update process. (Kito recites in [0133] last two sentences “The relay apparatus 26 is thus enabled to update the management data stored in the management data storing unit 34. The finalization unit 100 may delete the pieces of information stored in the temporary storage unit 38 after storing necessary information in the management data storing unit 34.” This shows that after execution of the update process, the current program is deleted. However, it does not mention that deletion occurs at power off. Kito recites in [0377] starting at line 3, “The relay apparatus 26 described above can be implemented by, for example, the information processing apparatus 300 illustrated in FIG. 40.…”. Kito recites in [0379] last sentence “The RAM 306, serving as a work area for the CPU 302, stores data therein.” This shows that device has RAM or volatile memory. Also storage unit 38 is named “temporary storage”, which teaches that the temporary storage is RAM. At power off, the temporary storage is erased.) 
As per claim 9, this is a vehicle claim that substantially parallels the limitations of the system claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed system steps as a vehicle. 

As per claim 10, this is a method claim that substantially parallels the limitations of the system claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed system steps as a method. 

As per claim 11, this is a computer readable medium claim that substantially parallels the limitations of the system claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed system steps as a computer readable medium. 

	
Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kito, Ujiie, Nakamura and Daum as applied to claim 1 and further in view of Sakurai et al. (hereinafter Sakurai, Pub. No.: US 2020/0183676). 


As per claim 2, (Currently amended) Kito, Ujiie, Nakamura and Daum teach firmware update for ECUs of a vehicle and rolling back of firmware in case of update failure. They not explicitly mention “wherein the first data representing the update program is data representing a difference between the update program and the current program.” However, in analogous art of ECU firmware update Sakurai teaches, 

wherein the first data representing the update program is data representing a difference between the update program and the current program. (Sakurai recites in [0074] “Although FIG. 5 illustrates the difference data that is used for updating from the old application program to the new application program, rollback difference data for writing back from the new application program to the old application program may be further included in the reprograming data. For example, in the case where the rewrite target ECU 19 is of a single memory area type, the difference data for rollback may be included in the reprograming data.”)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of ECU firmware update of Kito, Ujiie and Daum by incorporating the teaching “wherein the first data representing the update program is data representing a difference between the update program and the current program” of Sakurai. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Sakurai for the ECU update to transmit a smaller size of file instead of the whole update file. This way the transmission will be more efficient. 


 References of Note
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.






Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        July 27, 2022